Citation Nr: 1602553	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  02-21 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits from May 2003 to November 2006.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1981.  The appellant is his ex-spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to an apportionment of the Veteran's disability compensation benefits must be remanded for issuance of an SOC.  

The issue was decided in a May 2003 decision, which stopped a previously awarded apportionment on behalf of the appellant and the Veteran's daughter.  The appellant filed a statement in May 2003 which expresses disagreement with that determination.  Her statement represents a notice of disagreement (NOD) with the determination to stop the apportionment.  See 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  An SOC was not issued.  

Instead, the RO issued a decision in November 2006, which awarded a special apportionment.  However, the appellant's request for an apportionment remains denied during the time period from the May 2003 decision until awarded in November 2006.  Therefore, the appeal remains open and pending.  See 38 C.F.R. §§ 3.103(f), 19.26; Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)); see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Under such circumstances, the Board shall remand this issue to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issue of entitlement to an apportionment of the Veteran's disability compensation benefits from May 2003 to November 2006.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




